Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1 is presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,055,595. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,929,546. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “setting a universal reset credential”, and “permitting the system administrator to reset the access feature from the first credential to the universal reset credential”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “setting a universal reset credential”, and “permitting the system administrator to reset the access feature from the first credential to the universal reset credential”. What is the “a universal reset credential”? Then, it is confusing by the ambiguous limitation “to reset the access feature from the first credential to the universal reset credential.” Does this limitation cliam resetting the access features (access rules or roles) or does it claim resetting the first credential to the universal reset credential?  Therefore, “setting a universal reset credential”, and “permitting the system administrator to reset the access feature from the first credential to the universal reset credential” could be indefinite choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite claim limitations. Hence, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Allababidi et al hereafter Allababidi (US patent 9558341) in view of Guyot et al hereafter Guyot (US Patent app. Pub. 20080155680) and in further view Iftimie et al hereafter Iftimie (US Patent app. Pub. 20080313731). 
4.	As per claim 1, Allababidi discloses a method for securing access to an account of a user, wherein the account comprises at least a first credential set as at least a portion of an access feature for authenticating the user, the method comprising: setting a universal reset credential associated with the account; denying a system administrator of the account to change the first credential of the access feature (1:55-67, 2:1-21, 3:38-50, 6:55-67, 7:1-21; wherein it emphasizes setting a credential for an authentic access of a user and set the credential to be reset by a system administrator); and permitting the system administrator to reset the access from the first credential to the universal reset credential (4: 43-67, 5:1-37, 9:15-55; wherein it elaborates permitting the system administrator to reset the access feature from the credential to a reset credential). Although, Allababidi mention about not allowing to reset the password. He does not expressly discusses denying a system administrator of the account permission. However, in the same field of endeavor, Guyot discloses denying a system administrator of the account permission (paragraphs: 9, and 22).    
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Guyot’s teachings of denying a system administrator of the account permission with the teachings of Allababidi, for the purpose of effectively protecting the resetting the credential from any unauthorized administrator.
Although, Allababidi mentions about permitting the administrator to reset the credential. In the same field of endeavor, Iftimie discusses permitting the system administrator to reset the access feature (paragraphs: 8, 25, 36, 44). 
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Iftimie’s teachings of permitting the system administrator to reset the access feature with the teachings of Allababidi, for the purpose of effectively allowing the legitimate administrator to reset the access features.
 
Citation of References
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Harsell et al (US pat. 8490163): discusses enforce a universal security policy across several systems. In one embodiment, the system comprises a translation module that translates the universal security policy into local security rules enforceable by the security components of the several systems. The system also comprises a policy pushing module that transmits the translated local security rules to each of the several systems. Further, the system can include an analysis module for detecting local security rules in the several systems that are inconsistent with the universal security policy.  
Parkinson (US pat. App. Pub. 20080046982): elaborates that a secure remote password reset capability. In some embodiments, an exemplary method provides a remote reset of a password associated with a token in a computer system having a security server. A token-based authentication process is activated by connecting the token to the security server. A server-based authentication process is initiated in the security server by activating a password reset process in a security client. The server-based authentication process communicates with the token-based authentication process over a secure channel. An authentication credential is managed by a third party agent that supplies a query and the authentication credential as a correct response to the query to the security server. A prompt provided by the password reset process collects the authentication credential and a new password. After the authentication credential is validated mutually authentication is performed between the security server and the token. The token is updated with the new password based on a successful result of the mutual authentication.  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436